DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Drawings
The drawings were received on 2 May, 2022.  These drawings are accepted, and no new matter has been entered or presented with these amendments. Further, Applicant’s arguments, see page 7, in view of drawing corrections submitted on 2 May, 2022, with respect to drawing objections set forth at pages 2-3 of the Non-Final Office Action mailed on 2 February, 2022 have been fully considered and are persuasive.  As such, the objections of drawings have been withdrawn. 

Specification
The corrections to the abstract and body of the specification were received on 2 May, 2022.  These corrections are accepted, and no new matter has been entered or presented with these amendments. Further, Applicant’s arguments, see page 7, in view of abstract and body of the specification corrections submitted on 2 May, 2022, with respect to the objections set forth at pages 3-4 of the Non-Final Office Action mailed on 2 February, 2022 have been fully considered and are persuasive.  As such, the objections of abstract and the body of the specification have been withdrawn. 


Claim Rejections - 35 USC § 112
Applicant’s arguments, see page 7, filed 2 May, 2022, in view of the corrections made to claim 5 to include “about”, defined by the specification, in place of “generally”, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 102 and § 103
Applicant’s arguments, see pages 8-9, filed 2 May, 2022, with respect to the rejection(s) of claim(s) 1-3 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by KLEIST (US 2,859,945) and claim(s) 4 under 35 U.S.C. 103 as being unpatentable over KLEIST have been fully considered and are persuasive, as it is evident that the cavity (see designation from annotated figure 3 of KLEIST) is not a sealed cavity isolated from the remainder of the heat exchanger. As shown in figure 4 of KLEIST, in view of the description of column 2, lines 7-29, a fluid, such as a thermal storage fluid, may be provided to flow within the plate (structure forming the evaporator plates positioned interior to the vehicle), and around elements, 14, into and from the designated cavity, as there are openings around the elements, 14 (see figure 3 of KLEIST). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of LEATHERBARROW (US 2009/0094999 A1), in addition to a different interpretation of KLEIST to provide definition of the housing, with regards to a tube sheet and sealing element.  In particular, LEATHERBARROW, structurally, teaches a tube sheet (29; par. 51) which is connected to at least one of the plurality of tube elements (par. 51) and a sealing element (all remaining sides, but one side, of the discrete housing, 4/5, as described in par. 51), wherein the one side of the sealing element (4/5) could be the housing (or vice versa with the interpretation of what sides define the sealing element and the housing) which the sealing element and tube sheet, of LEATHERBARROW, as defined would cooperate with to define a cavity. This cavity includes the return bends of the heat exchanger interior thereto (see figures 2-7, in view of figure 1 placement of the U-bends, in addition to par. 52, in view of par. 42-46), which are identified as the portions of the heat exchange more prone to developing a leak. As such, the function of the housing is taught by LEATHERBARROW to collect any escaped fluid before it can dissipate into the atmosphere and enable appropriate detection of escaped fluid form the heat exchanger. More so, LEATHERBARROW teaches that it is preferred the housing is substantially air-tight, such that virtually no free movement of fluid between the volume enclosed by the housing and the atmosphere occurs (par. 53). As such, LEATHERBARROW teaches, not only structurally, but also why the cavities housing the return bends of the heat exchanger should be within sealed cavities isolated from the remainder of the heat exchanger, due to known risk of developing leaks at the U-bends being increased compared to other sections of the heat exchanger, and the importance of collecting and detecting the escaped fluid prior to discharge, in a safe manner, into the atmosphere for the purposes of protecting animal life and/or the environment (par. 5-10, 64, and 77). As noted above, the housing, sealing element, and tube sheet, of LEATHERBARROW can be defined by the structures of the metal plate (29, construed as the tube sheet) and the remaining sides of the discrete housing (4/5, wherein all but one of the side defines the sealing element and the remaining one side is the housing, or vice versa). Similarly, KLEIST defines the housing, the tube sheet, and the sealing element. In particular, the housing could be defined as walls (7-9 and 11), wherein the sealing element is at least one of the remaining walls (10 or 12) and the tube sheet is defined as element, 14.  As such, the sealing element  (10 or 12) is positioned adjacent to the tube sheet (14; figure 3) and adjacent to the at least one return bend (figure 3). As such the tube sheet and the sealing element cooperate with the housing (7-9 and 11) to define a cavity (cavity at the location of the designated areas of annotated figure 3 which provides the cavity between the housing, the tube sheet, and the sealing element, as defined), wherein the return bend is positioned within this defined cavity. As such, KLEIST, reasonably, would be modified to incorporate the sealed cavity isolated from the remainder of the heat exchanger by the teachings of LEATHERBARROW to provide an air-tight seal, between the cooperating sealing element, tube sheet, and housing, at the location of the U-bends for the reasons provided above, which would provide isolation from the remainder of the heat exchanger, due to the sealed nature of the structure taught by LEATHERBARROW. Such combination has been incorporated herein, and thus, the claimed invention of claims 1-5 are found to be unpatentable over the prior art.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 9-10, filed 2 May, 2022, with respect to the rejection(s) of claim(s) 6-9 under 35 U.S.C. 103 as being unpatentable over KLEIST, in view of LEATHERBARROW have been fully considered and are persuasive, as it is evident that the cavity (see designation from annotated figure 3 of KLEIST) is not a sealed cavity isolated from the remainder of the heat exchanger (requirement of claim 1, from which claims 6-9 depend from, and the only argument submitted by Applicant with regards to the rejection of claims 6-9). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of LEATHERBARROW (US 2009/0094999 A1), in addition to a different interpretation of KLEIST to provide definition of the housing, with regards to a tube sheet and sealing element, as noted above. As such, the claimed invention of claims 6-9 are found to be unpatentable over the prior art.

Applicant’s arguments, see pages 10-11, filed 2 May, 2022, with respect to the rejection(s) of claim(s) 10-14 under 35 U.S.C. 103 as being unpatentable over KLEIST, in view of BURCHILL (WO 2017/083336 A1 – furnished to the Applicant with the Non-Final Office Action mailed on 2 February, 2022) have been fully considered and are persuasive, as it is evident that the cavity (see designation from annotated figure 3 of KLEIST) is not a sealed cavity isolated from the remainder of the heat exchanger (requirement of claim 10, similar to that of claim 1, from which claims 11-14 depend from, and the only argument submitted by Applicant with regards to the rejection of claims 10-14). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of LEATHERBARROW (US 2009/0094999 A1), in addition to a different interpretation of KLEIST to provide definition of the housing, with regards to a tube sheet and sealing element, as noted above, in combination with the previously relied upon teachings of BURCHILL. As such, the claimed invention of claims 10-14 are found to be unpatentable over the prior art.

Applicant’s arguments, see page 11, filed 2 May, 2022, with respect to the rejection(s) of claim(s) 15-19 under 35 U.S.C. 103 as being unpatentable over KLEIST, in view of BURCHILL  and LEATHERBARROW have been fully considered and are persuasive, as it is evident that the cavity (see designation from annotated figure 3 of KLEIST) is not a sealed cavity isolated from the remainder of the heat exchanger (requirement of claim 10, similar to claim 1, from which claims 15-19 depend from, and the only argument submitted by Applicant with regards to the rejection of claims 15-19). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the further teachings of LEATHERBARROW (US 2009/0094999 A1), in addition to a different interpretation of KLEIST to provide definition of the housing, with regards to a tube sheet and sealing element, as noted above, in combination with the previously relied upon teachings of BURCHILL. As such, the claimed invention of claims 15-19 are found to be unpatentable over the prior art.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 2 May, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-2 and 4-19 are pending.
Claim 3 has been cancelled.

Claim Interpretation
The claims, particularly claims 1, 5, 13, and 14, are being interpreted under 35 U.S.C. 112(f), as set forth within the Non-Final Office Action mailed on 2 February, 2022 at pages 5-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958), in view of LEATHERBARROW (US 2009/0094999 A1 – published 16 April, 2009).
As to claim 1, KLEIST discloses a heat exchanger (C—evaporator coil; col.2, lines 30-31) comprising:
a housing (walls 7-9 and 11; col.1,line 70-col.2,line 9);
a plurality of tube elements (6; col.2,lines 22-24; figure 3) including a first tube segment (any one segment of 16) and a second tube segment (any one of another segment of 16);
at least one return bend (17; col.2, lines 22-24) connecting an end of the first tube segment to an end of the second tube segment such that the plurality of tube elements and the at least one return bend define a fluid flow path (figure 5; col.2, lines 21-33) of the heat exchanger, 
a tube sheet (end tube sheet, 14, which separate the return bend from the remainder of the heat exchanger within the cavity, see annotated figure 3) connected to at least one of the plurality of tube elements (col.2,lines 18-22; figure 3); and
a sealing element (10 or 12;col.1,line 70-col.2,line 9) positioned adjacent the tube sheet and adjacent to the at least one return bend(see annotated figure 3), wherein the sealing element and the tube sheet cooperate with the housing to define a cavity (see annotated figure 3), wherein the at least one return bend is positioned within the cavity(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4).
However, KLEIST does not explicitly disclose wherein the cavity is a sealed cavity isolated from the remainder of the heat exchanger. 
LEATHERBARROW is within the relevant field of endeavor provided a heat exchanger (abstract; figures 4 and 7) that employs a volatile refrigerant (par 5; par. 32) to circulate therein. LEATHERBARROW teaches a tube sheet (29; par. 51) which is connected to at least one of the plurality of tube elements (par. 51) and a sealing element (all remaining sides, but one side, of the discrete housing, 4/5, as described in par. 51), wherein the one side of the sealing element (4/5) could be the housing (or vice versa with the interpretation of what sides define the sealing element and the housing) which the sealing element and tube sheet, of LEATHERBARROW, as defined would cooperate with to define a cavity. This cavity includes the return bends of the heat exchanger interior thereto (see figures 2-7, in view of figure 1 placement of the U-bends, in addition to par. 52, in view of par. 42-46), which are identified as the portions of the heat exchange more prone to developing a leak. As such, the function of the housing is taught by LEATHERBARROW to collect any escaped fluid before it can dissipate into the atmosphere and enable appropriate detection of escaped fluid form the heat exchanger. More so, LEATHERBARROW teaches that it is preferred the housing is substantially air-tight, such that virtually no free movement of fluid between the volume enclosed by the housing and the atmosphere occurs (par. 53). As such, LEATHERBARROW teaches, not only structurally, but also why the cavities housing the return bends of the heat exchanger should be within sealed cavities isolated from the remainder of the heat exchanger, due to known risk of developing leaks at the U-bends being increased compared to other sections of the heat exchanger, and the importance of collecting and detecting the escaped fluid prior to discharge, in a safe manner, into the atmosphere for the purposes of protecting animal life and/or the environment (par. 5-10, 64, and 77). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW, to incorporate the cooperation between the tube sheet, the sealing element, and the housing, to define a sealed cavity isolated from the remainder of the heat exchanger for the reasons provided by LEATHERBARROW.



    PNG
    media_image1.png
    994
    1661
    media_image1.png
    Greyscale

Annotated Figure 3 of KLEIST

As to claim 2, KLEIST, as modified by LEATHERBARROW, discloses an interface between the at least one return bend and the plurality of tube elements is arranged within the cavity (see annotated figure 3, wherein the interface may be the point at which the bend of the return bend begins and the straight structure of the tube elements ends).

As to claim 4, KLEIST, as modified by LEATHERBARROW, discloses the sealing element (combination of 7, 8, 9, 10,11, and 12) which are provided as sheets (col.1,line 70- col.2, line 9) to be welded together (col.2, lines 7-9), such that the material forming the sealing element would necessarily be required to be a material that is weldable.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger, so as to be welded forming a gas-tight container, art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. materials that have good weldability to form a gas-tight container). See MPEP §2144.07. Therefore, with regards to the present application, it would have been obvious for one having selected metal material to form the sheets of the sealing element of KLEIST, as one having ordinary skill within the heat exchanger art knows to select the material based on good weldability, or even capable of being welded, to effectively form a gas-tight container, such as that proposed by KLEIST.  

As to claim 5, KLEIST, as modified by LEATHERBAROW, discloses wherein the sealing element is oriented about parallel to the tube sheet (about parallel due to the nature of the sealing element being parallel about each of the walls defining it, as described at col. 1, line 70 –col.2, line 9, and further the end tube sheet, 14, abutting the parallel walls, as shown in figure 4, and further abutting parallelly disposed tubes, as described at col.2, lines 21-24).

As to claim 6, KLEIST, as modified by LEATHERBARROW, does not further disclose the heat exchanger comprising a ventilation system for venting fluid leaked from the heat exchanger into the cavity to an ambient atmosphere.
LEATHERBARROW, however, further teaches a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system includes piping (14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 7, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 6, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 8, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 9, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST further with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958), in view of LEATHERBARROW (US 2009/0094999 A1 – published 16 April, 2009) and BURCHILL (WO 2017/083336 A1 – published in English on 18 May, 2017 and available as prior art under 35 U.S.C. 102(a)(1)).
As to claim 10, KLEIST discloses a transport refrigeration system (col. 1, lines 15-18) comprising:
a condenser (22; figure 5; col.2, lines 36-37);
an evaporator coil(C—evaporator coil; col.2, lines 30-31), at least a portion of the evaporator coil being positioned(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4) within a cavity(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4).
However, KLEIST does not further disclose wherein the cavity is a sealed cavity being isolated from a remainder of the evaporator coil and the transport refrigeration system including a fan for moving air across the evaporator coil. 
LEATHERBARROW is within the relevant field of endeavor provided a heat exchanger (abstract; figures 4 and 7) that employs a volatile refrigerant (par 5; par. 32) to circulate therein. LEATHERBARROW teaches a tube sheet (29; par. 51) which is connected to at least one of the plurality of tube elements (par. 51) and a sealing element (all remaining sides, but one side, of the discrete housing, 4/5, as described in par. 51), wherein the one side of the sealing element (4/5) could be the housing (or vice versa with the interpretation of what sides define the sealing element and the housing) which the sealing element and tube sheet, of LEATHERBARROW, as defined would cooperate with to define a cavity. This cavity includes the return bends of the heat exchanger interior thereto (see figures 2-7, in view of figure 1 placement of the U-bends, in addition to par. 52, in view of par. 42-46), which are identified as the portions of the heat exchange more prone to developing a leak. As such, the function of the housing is taught by LEATHERBARROW to collect any escaped fluid before it can dissipate into the atmosphere and enable appropriate detection of escaped fluid form the heat exchanger. More so, LEATHERBARROW teaches that it is preferred the housing is substantially air-tight, such that virtually no free movement of fluid between the volume enclosed by the housing and the atmosphere occurs (par. 53). As such, LEATHERBARROW teaches, not only structurally, but also why the cavities housing the return bends of the heat exchanger should be within sealed cavities isolated from the remainder of the heat exchanger, due to known risk of developing leaks at the U-bends being increased compared to other sections of the heat exchanger, and the importance of collecting and detecting the escaped fluid prior to discharge, in a safe manner, into the atmosphere for the purposes of protecting animal life and/or the environment (par. 5-10, 64, and 77). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW, to incorporate a sealed cavity isolated from the remainder of the heat exchanger, in particular the evaporator coil, for the reasons provided by LEATHERBARROW.
BURCHILL, however, is within the field of endeavor provided a transport refrigeration system (par. 2). BURCHILL teaches an evaporator coil (42; par. 44) and a condenser (38; par. 44), which are joined in fluid communication to form, at least partially, a vapor compression system (30) employing a volatile refrigerant (par. 50).  A fan (522A, 522B; par. 3; par. 22; par. 44) is provided to draw an internal fluid from the interior compartment of the compartment being cooled to move across the evaporator coil (par. 3; figure 5). In doing so, air recirculated from the interior of compartment being cooled by the transport refrigeration system is driven by the fan to pass across the evaporator coil for the purposes of absorbing heat from the refrigeration compartment, thereby, supplying cooled air back to the refrigerated compartment (par. 6). As understood through the operation of KLEIST, the evaporators, at least, absorb heat from the interior, at the location of air being in contact at and about the surfaces of the evaporator, while also preventing ambient effects to the refrigeration space (B), so as to cool and maintain cold storage therein (col. 3, line 4-13; col. 3,line 61-col. 4,line 12). However, the system is stagnant and passive, and fails to provide further cooling through natural effects, e.g., circulation of air, similar to the effect of air passing over surfaces which are increasing in temperature that produce condensation thereon or have water, such as sweat on skin being evaporated by wind blowing across your skin, or wind blowing across the surfaces of bodies of water causing evaporation therefrom. Air flowing over such surfaces increases the evaporation effect thereof by applying use of convection and heat of vaporization. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW, to further include a fan recirculating air within the storage compartment (B) and driving it across the evaporator coil, such as the surfaces thereof, as taught by BURCHILL, so as to increase the effects of evaporation to maintain cooling of the storage compartment.

As to claim 11, KLEIST, as modified by LEATHERBARROW and BURCHILL, further discloses  the evaporator coil further comprising:
a plurality of tube elements (6; col.2,lines 22-24; figure 3) including a first tube segment (any one segment of 16) and a second tube segment (any one of another segment of 16);
at least one return bend (17; col.2, lines 22-24) connecting an end of the first tube segment to an end of the second tube segment such that the plurality of tube elements and the at least one return bend define a fluid flow path (figure 5; col.2, lines 21-33) of the evaporator coil.

As to claim 12, KLEIST, as modified by LEATHERBARROW and BURCHILL, further discloses an interface between the at least one return bend and the plurality of tube elements is arranged within the cavity (see annotated figure 3, wherein the interface may be the point at which the bend of the return bend begins and the straight structure of the tube elements ends).

As to claim 13, KLEIST, as modified by LEATHERBARROW and BURCHILL, further discloses wherein the evaporator coil further comprises:
a tube sheet (end tube sheet, 14, which separate the return bend from the remainder of the heat exchanger within the cavity, see annotated figure 3) connected to at least one of the plurality of tube elements (col.2,lines 18-22; figure 3); and
a sealing element (combination of 7, 8, 9, 10, 11, and 12;col.1,line 70-col.2,line 9) positioned adjacent the tube sheet (see annotated figure 43), wherein the sealing element and the tube sheet at least partially define the cavity (see annotated figure 3).

As to claim 14, KLEIST, as presently modified by LEATHERBARROW and BURCHILL, does not further disclose comprising a fan and nozzle unit, the fan and nozzle unit cooperates with the tube sheet and the sealing element to define the cavity.
First, KLEIST discloses wherein the cavity, at least partially defined by the tube sheet (14) and the sealing element (combination of 7, 8, 9, 10, 11, and 12; col.1, line 70-col.2,line 9), is the space formed therein (see annotated figure 3). More so, KLEIST discloses wherein the sealing element is substantially gas-tight (col.2,line 9), such that gaps or spaces formed during the manufacturing process thereof are possible. Thus, it is further possible that the cavity is further defined by the space of which the evaporator coil is positioned.
That being noted, BURCHILL discloses further a fan and nozzle unit (combination of 402, 404, and 80A/81A) which further defines a space which the evaporator coil is positioned (figure 5). In particular, the fan and nozzle unit enables withdrawing air from the space of which the evaporator is positioned within, so as to vent for fresh air exchanger (par. 47) and further act as a flame arrestor by isolating the fan as an ignition source to any leaked fluid from the evaporator coil into the remainder of the space exterior to the defined cavity (par.71). As noted by BURCHILL, the industry is moving to replace conventional refrigerants with low global warming potential refrigerants (par. 4). However, with such replacement the low global warming potential refrigerants may have higher flammability and toxicity (par. 4). Due to this, it is necessary to supply such refrigeration systems, which include these low global warming potential refrigerants, with safety systems and components to aid in the reduction of these effects (par. 2). In particular, BURCHILL provides that if leakage from the evaporator coil occurs, another fan and nozzle unit (combination of 402, 404, and 80A/81A) can be provided within a space of with the evaporator coil is positioned to reduce these effects. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, as currently modified, further with the teachings of BURCHILL to incorporate the defined fan and nozzle unit further defining a space at which the evaporator coil is positioned to effectively draw out volatile, and potentially toxic, refrigerant through fresh air exchange, and isolate the fan as a source of ignition from leakage of the volatile, and potentially flammable, refrigerant. More so, the combination would provide that the cavity is further defined by the space of which the evaporator coil is positioned in, and the partial cavity defined by the tube sheet and sealing unit, so as to cooperate with the fan and nozzle unit to prevent toxicity within this space and isolate the fans as an ignition source from the bulk of the refrigerated compartment. 

As to claim 15, KLEIST, as modified by LEATHERBARROW and BURCHILL, does not further disclose the transport refrigeration system further comprising a ventilation system for venting fluid leaked from the evaporator coil into the cavity to an ambient atmosphere.
LEATHERBARROW, however, teaches a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system includes piping (14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, as presently modified, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 16, KLEIST, a modified by LEATHERBARROW and BURCHILL, previously taught the transport refrigeration system to incorporate the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the evaporator coil, wherein the discharged leaked refrigeration is directed to an ambient atmosphere (par. 65; par. 80). More so, KLEIST teaches wherein the transport refrigeration system is part of a transport refrigeration trailer (figures 1 and 2; col.1, lines 15-18), such that the evaporator coil is provided interior to the transport refrigeration trailer.  In view of this, the combination taught within the rejection of claim 15, further teaches the fluid within the cavity is vented to an exterior of the transport refrigeration trailer, i.e., the atmosphere. Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, as presently modified, with venting of the leaked refrigeration from the cavity to an exterior of the transport refrigeration trailer, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith. More so, it would be evident, through the teachings of LEATHERBARROW, that the volatile refrigerant would not be discharged to the interior of a container, such as that of the refrigerated storage space (B) of KLEIST, as this would capture the hazardous refrigerant within the interior, until the goods held within are removed by a user/operator by accessing the interior via door (6; col.2, lines 45-51 of KLEIST). This would subject the user/operator to a high concentration of the leaked volatile refrigeration, which again, the sole purpose of LEATHERBARROW is to discharge the fluid to a space, i.e., atmosphere, or in a safe manner which would not present harmful or potentially dangerous conditions to a user/operator (par. 8-10 of LEATHERBARROW). Therefore, when there are a finite number of identified, predictable solutions, i.e., safely discharge the fluid to the interior of the transport refrigeration trailer or to the atmosphere exterior to the transport refrigeration trailer, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. avoiding harmful or potentially dangerous conditions to a user/operator (par. 8-10 of LEATHERBARROW), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 
Therefore, it, further, would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify KLEIST, in view of LEATHERBARRROW and BURCHILL, further with the teachings of LEATHERBARROW, by trying to vent the leaked refrigerant to an exterior of the transport refrigeration trailer, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP§ 2143-I(E).  

As to claim 17, KLEIST, a modified by LEATHERBARROW and BURCHILL, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 15, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW and BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 18, KLEIST, a modified by LEATHERBARROW and BURCHILL, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW and BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 19, KLEIST, a modified by LEATHERBARROW and BURCHILL, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of LEATHERBARROW and BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/2/2022